Submitted April 12, 1946.
The Borough of Mercer made an application to the Pennsylvania Public Utility Commission for approval of the acquisition of the Mercer Water Company, appellant, under the Act of April 29, 1874, P.L. 73, section 34, clause 7, 15 Pa.C.S.A. § 1353. The water company moved to dismiss the application for want of necessary averments as it did not contain: (1) a description of the plant to be acquired; (2) a statement showing the cost of operation and revenue; (3) a statement of the precise manner the municipality proposed to finance the purchase; and (4) the borrowing capacity of the municipality and a copy of the resolution of the borough authorizing the purchase.
The commission refused the motion because "the matters set forth by the motion as lacking in the application are either within the knowledge of the protestant *Page 71 
rather than the applicant or are properly the subject of evidence in this proceeding." See Waynesboro Water Company v. P.S.C.,78 Pa. Super. 143, and Pottstown Borough v. Pa. P.U.C.,144 Pa. Super. 220, 19 A.2d 610. Hearings were ordered to be held in due course. The water company appealed.
The refusal of this application raising procedural matters over which the commission has full authority, (Philadelphia ElectricCompany v. P.S.C., 314 Pa. 207, 213, 170 A. 296) is not an order reviewable under section 1101(a) of the Public Utility Law,66 P. S. § 1431, providing for appeal from "any order" of the commission.
This appeal from an interlocutory order, (Citizens' PassengerRailway Company v. P.S.C., 271 Pa. 39, 114 A. 642) is hereby dismissed at the costs of appellant.